DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (and respective amendments), filed 12/2/21, with respect to the rejection(s) of claim(s) in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0209583 to Hayashi et al (also cited as pertinent art in the prior office action).
It is noted, however, that while applicant argues the prior art ribbon cable is used for different purposes (coupling), independent claim 1 does not claim any structure pertaining to such polarization maintaining functions. It had merely recited fiber cores having a cladding that is spaced equidistantly from the center core region.
Applicant has also filed a Terminal Disclaimer and therefore the prior Double Patenting rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0209583 to Hayashi et al.

A plurality of fiber core areas (1) and a main outer cladding (5) surrounding the plurality of fiber core areas (figure 31), 
Wherein the plurality of fiber core areas includes one central fiber core area (unlabeled center core portion in figure 31), and two or more two fiber core areas (core area 1 surrounding central core) each with polarization features claimed (paragraph 201);
Wherein the central fiber core area is a polarization-maintaining fiber core area (paragraph 201); 
The outer fiber core areas include a fiber core (1) and inner cladding (2); and 
Wherein the refractive index difference between the inner and outer cladding is between -0.5% to 0.5% (see figures 7A and 21-24 for respective differences all falling in this range).
As to claims 2 and 12, the outer core layers are equidistant to the center and are between one to three layers (in Hayashi there is one layer). 
As to claims 3-4 and 11, the fiber is round with at least two, round symmetric stress units (315A-E). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of US 2012/0219255 to Bradley et al.
Hayashi discloses the invention as claimed except for the core/support shapes being oval, refractive index profile and index differences that lead to a crosstalk value. It is noted that the adjustment of values and shapes to achieve a desired result is generally known and practiced in the art. 
Bradley discloses graded-index cores (paragraph 64) to properly align fibers to enable low loss transmission. Bradley also discloses alternative geometries and shapes (paragraphs 131 and 161).
It would have been obvious to one having ordinary skill in the art to use graded index fibers as taught by Bradley and adjust them in Hayashi for a desired output. Further, it has been held that a change in size (or shape) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of US 2017/0219768 to Hayashi (H2).
Hayashi discloses the invention as claimed except for two symmetric stress units on two sides of the core. Hayashi does disclose the ability to use a stress unit to maintain pre-determined polarization values. It is noted that two symmetric stress units are not uncommon in this art. 

It would have been obvious to one having ordinary skill in the art to substitute the single central stress member with the two symmetric stress members taught by Robin in Hayashi since the embodiment of Hayashi where the center resides a core, adding stress members outside that region as taught by H2 would have been known to impart the pre-determined stresses to a core to generate a desired output. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of H2.
Hayashi discloses the invention as claimed except for the use of boron as a dopant having a molar concentration of 20%. It is noted that Hayashi does not limit the use of dopants and that the use of such is commonly practiced in the art. 
H2 discloses such a common use of boron (paragraph 35) to change the thermal expansion characteristics of the fiber. Selecting the proper dopant concentration for the intended use would be within the level of ordinary skill. 
It would have been obvious to one having ordinary skill in the art to select a 20% dopant concentration as taught by H2 in the fiber of Hayashi in order to properly configure the fiber for a pre-determined expansion characteristic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883